DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the application filed on 07/22/2020.  Examiner acknowledged that claims 1-9 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as recited are allowable.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-9 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
“…a short-circuit plunger is movably arranged at a bottom of the metal tube…a first gas inlet is arranged on the tube body, and the first gas inlet is connected between the tube body and the metal tube; a second gas inlet is arranged at the bottom of the metal tube, and the second gas inlet is connected between the metal tube and the needle electrode…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-9 are allowed as being dependent on claim 1).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Toyoda (WO 2019/058856).
Toyoda discloses a plasma treatment device with inner and outer conductors and a short plunger.  However, Toyoda fails to disclose a short-circuit plunger is movably arranged at a bottom of the metal tube…a first gas inlet is arranged on the tube body, and the first gas inlet is connected between the tube body and the metal tube; a second gas inlet is arranged at the bottom of the metal tube, and the second gas inlet is connected between the metal tube and the needle electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.